Appeal from an order of the Family Court, Oswego County (David J. Roman, J.), entered October 7, 2002. The order granted the petition and approved the execution of a judicial surrender committing the guardianship and custody of respondent’s son to petitioner for the purpose of adoption.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Same memorandum as in Matter of Dale K. (5 AD3d 1039 [2004]). Present—Pigott, Jr., P.J., Wisner, Hurlbutt, Kehoe and Lawton, JJ.